DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    NICK PURIFICATO and DENISE L. PURIFICATO a/k/a DENISE
                         PURIFICATO,
                          Appellants,

                                     v.

 NATIONSTAR MORTGAGE, LLC, ANY AND ALL UNKNOWN PARTIES
  CLAIMING BY, THROUGH, UNDER, AND AGAINST THE HEREIN
 NAMES INDIVIDUAL DEFENDANT(S) WHO ARE NOT KNOWN TO BE
 DEAD OR ALIVE, WHETHER SAID UNKNOWN PARTIES MAY CLAIM
   AN INTEREST AS SPOUSES, HEIRS, DEVISES, GRANTEES, OR
 OTHER CLAIMANTS, STONEGATE BANK SUCCESSOR BY MERGER
   TO INTEGRITY BANK, STATE OF FLORIDA DEPARTMENT OF
 REVENUE, TIERRA DEL REY PROPERTY OWNERS ASSOCIATION,
                INC., TENANT 1 and TENANT 2,
                          Appellees.

                               No. 4D14-992

                            [ January 6, 2016 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jack Cox, Judge; L.T. Case No. 2010CA018934XXXXMB.

   Thomas Erskine Ice of Ice Appellate, Royal Palm Beach, for appellants.

  Andrew D. Rafkin of Broad and Cassel, West Palm Beach, for Appellee
Nationstar Mortgage, LLC.

TAYLOR, J.

    Denise and Nick Purificato appeal the final judgment of foreclosure
entered in favor of Nationstar Mortgage, LLC. We affirm on all issues
raised in this appeal and write only to address appellants’ argument that
the trial court erred in denying their motion for involuntary dismissal
because the allonge containing the blank endorsement was not sufficiently
affixed to the note to prove Nationstar’s standing as the holder of the note.

   Aurora Loan Services, LLC, Nationstar’s predecessor, attached a copy
of the Note and an allonge to its amended complaint. The allonge
contained a chain of undated endorsements ending in a blank
endorsement. At trial, Nationstar offered the original Note and allonge as
well as screen shots of those documents dated before Aurora filed the
complaint. Appellants argue that the allonge and the endorsements were
invalid because Nationstar offered no evidence that the allonge was firmly
affixed to the note before Aurora filed the complaint.

   We review an order denying a motion for involuntary dismissal de novo.
Deutsche Bank Nat’l Trust Co. v. Huber, 137 So. 3d 562, 563 (Fla. 4th DCA
2014). “A de novo standard of review [also] applies when reviewing
whether a party has standing to bring an action.” Boyd v. Wells Fargo
Bank, N.A., 143 So. 3d 1128, 1129 (Fla. 4th DCA 2014). A plaintiff may
establish standing by proving that it was in possession of the note with a
blank endorsement at the time it filed the complaint. See Riggs v. Aurora
Loan Servs., LLC, 36 So. 3d 932, 933 (Fla. 4th DCA 2010); Focht v. Wells
Fargo Bank, N.A., 124 So. 3d 308, 310-11 (Fla. 2d DCA 2013).

    “An allonge is a piece of paper annexed to a negotiable instrument or
promissory note, on which to write endorsements for which there is no
room on the instrument itself.” Booker v. Sarasota, Inc., 707 So. 2d 886,
887 n.1 (Fla. 1st DCA 1998) (quoting Black’s Law Dictionary 76 (6th ed.
1990)) (quotation marks omitted). Although previous versions of Florida’s
Uniform Commercial Code required the piece of paper to be firmly affixed
to the instrument,1 the relevant version simply requires the paper to be
affixed to the instrument. See § 673.2041(1), Fla. Stat. (2010).

   The rationale underlying the affixation requirement is “to protect
subsequent purchasers from the risk that the present holder or a previous
holder has negotiated the instrument to someone outside the apparent
chain of title through a separate document.” Adams v. Madison Realty &
Dev., Inc., 853 F.2d 163, 165 (3rd Cir. 1988); see also Sw. Resolution Corp.
v. Watson, 964 S.W.2d 262, 264 (Tex. 1998) (“The attachment requirement
has been said to serve two purposes: preventing fraud and preserving the
chain of title to an instrument.”).

   Where an allonge contains evidence of a clear intent that the note and
the allonge were to be physically attached to each other, such evidence of
intent is sufficient to establish a valid endorsement under the UCC. See
Wane v. Loan Corp., 552 Fed. App’x. 908, 914 (11th Cir. 2014) (finding that
the allonge was affixed because the allonge itself purported to be affixed to

1 For example, section 673.202(2), Florida Statutes (1989), states that “[a]n
indorsement must be written by or on behalf of the holder and on the instrument
or on paper so firmly affixed thereto as to become a part thereof.” (Emphasis
added).

                                      2
the note); DZ Bank AG Deutsche Zentral-Genossenschaftsbank v. McCranie,
87 U.C.C. Rep. Serv. 2d (West) 688, 2015 WL 5234569, at *13 (M.D. Fla. Sept. 8,
2015) (holding that the allonge was a proper endorsement on the note
because it was part of the loan file and contained the loan information
evidencing the parties’ intent to have the documents attached); Livonia
Prop. Holdings, L.L.C. v. 12840-12976 Farmington Rd. Holdings, L.L.C., 717
F. Supp. 2d 724, 734 (E.D. Mich. 2010) (holding that the allonges were
sufficiently attached to the note because each allonge stated that it was
either attached to or part of the promissory note); In re Nash, 49 B.R. 254,
261 (Bankr. D. Ariz. 1985) (holding that the allonge was valid because the
allonge referenced the escrow number, identified the maker of the note and
the date, and recited that the note was to be attached to the allonge);
Kohler v. U.S. Bank Nat’l Ass’n., 80 U.C.C. Rep. Serv. 2d (West) 1135, 2013 WL
3179557 (E.D. Wis. 2013) (explaining that, even if the allonges had not
been physically attached to the note, the information on the allonge
established that the parties intended for the allonges to be affixed).

    Here, the allonge by its terms stated that it was “affixed and [became]
a permanent part of said note.” The allonge also referenced the loan
number, the date and amount of the loan, and Nick Purificato’s name and
address. Moreover, the allonge was part of the loan file at the time Aurora
filed the complaint. Based on the language of the Note and allonge, and
the testimony that the Note and allonge were simultaneously imaged as a
single document before the filing of this action, Nationstar established that
the allonge was sufficiently affixed to the Note so as to become a part
thereof and to prove Nationstar’s status as the holder of the Note with
standing to foreclose.

   Affirmed.

WARNER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3